TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00525-CV



                Old WCA, LP f/k/a Wheeler Coatings Asphalt, LP, Appellant

                                                v.

     Safeco Insurance Company of America and Liberty Mutual Insurance Company,
                                     Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
    NO. D-1-GN-12-001574, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Old WCA, LP f/k/a Wheeler Coatings Asphalt, LP and appellees Safeco

Insurance Company of America and Liberty Mutual Insurance Company have notified this Court that

they no longer wish to pursue this appeal and have filed an agreed motion to dismiss it. We grant

the parties’ motion and dismiss this appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Joint Motion

Filed: January 10, 2014